Citation Nr: 1517701	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-21 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a right eye injury, including headaches. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	John P. Dorrity, Accredited Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to January 1990, and served in the Army National Guard thereafter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In October 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Bilateral Hearing Loss

As to the service connection claim for bilateral hearing loss, the RO denied the claim in February 2011 due to a lack of a current hearing loss disability as defined by VA regulation.  A VA audiologic examination subsequently provided in May 2013 also reflected normal hearing bilaterally.  However, at the Veteran's October 2014 Board hearing, his representative stated that the Veteran was scheduled to receive a comprehensive test from a private audiologist, and that he intended to submit the results of that evaluation for consideration.  No results from the private audiologic evaluation were subsequently received, and the Veteran should be afforded another opportunity to provide those records, or to authorize VA to obtain them on his behalf.  

Additionally, in discussing the upcoming private evaluation, the Veteran's representative implied that the Veteran's hearing may have declined since his last examination in May 2013.  Since that examination report is nearly two years outdated, the Veteran should be provided a new VA audiologic examination to determine whether he has a current hearing loss disability. 

Right Eye and Right Shoulder

Regarding the service connection claims for a right shoulder disability and for residuals of a right eye injury, including headaches, the Veteran testified that these disabilities resulted from injuries incurred while on active duty.  He reported that he injured his right eye in 1983 while playing soccer in Germany, and that he was taken to a U.S. Army Hospital in Darmstadt, Germany to evaluate the injury.  The Veteran testified that he was only given an ice pack for his right eye, which had closed up.  He reported that he began experiencing blurred vision and headaches shortly after the injury, and that he received treatment approximately two to three times per month during the period from 1983 to 1986 while he was on active duty.  He reported that he currently receives private treatment from Dr. P.K., an optometrist located in Brick, New Jersey.  The Veteran testified that he injured his right shoulder in 1983 or 1984 while playing softball in Germany, and that he was taken to an Army Hospital in Landstuhl, Germany as a result of the injury.  He reported that he was placed on light duty for a few weeks.  The Veteran stated that he had discussed his right shoulder with his private physician, Dr. C., located in Brick, New Jersey, from whom he receives treatment approximately twice per year.  He stated that he did not receive any VA treatment for either of these conditions.  

Aside from an April 1982 entrance examination report, the Veteran's service treatment records are unavailable.  The Veteran's representative stated that VA should contact the Adjutant General's Office for the State of New Jersey regarding these records, as that office would be the most likely repository.  However, VA already requested the Veteran's active duty records from that office in May 2010, and the June 2010 response contained the available documents, which did not include any medical records.  The RO issued a formal finding of unavailability of the Veteran's service treatment records in January 2011.

Further development is required before the Board can adjudicate either of these issues.  First, as the Veteran identified relevant medical records from Army Hospitals in Darmstadt, Germany and Landstuhl, Germany, the RO should request the Veteran's hospital records from these facilities.  Next, as it is unclear whether the Veteran and his representative were provided a copy of the January 2011 formal finding of unavailability of the service treatment records, such action should be accomplished in accordance with 38 C.F.R. §  3.159(e).  Third, while VA requested the Veteran's active duty service treatment records from the Adjutant General's Office for the State of New Jersey in May 2010, it is unclear whether that request also included medical records pertaining to the Veteran's periods of Army National Guard service.  Given that the Veteran's active duty service treatment records are unavailable, the RO should specifically request any Army National Guard treatment records from the Adjutant General's Office for the State of New Jersey, as such records, if available, could potentially show treatment for the claimed conditions during the intervening period since active service.  The Veteran should also be provided an opportunity to submit any lay statements from himself or others who had knowledge of his in-service and post-service symptoms relating to his hearing loss, his right eye injury, or his right shoulder injury.   Finally, while the Veteran stated that he did not receive VA treatment for any of the claimed conditions, he did identify outstanding, relevant private treatment records, including records from his optometrist, Dr. P.K., his physician, Dr. C., and potentially from a private audiologist.  On remand, the RO should provide the Veteran an opportunity to submit those records, or to authorize VA to obtain them on his behalf.

The Veteran has not been afforded VA examinations to address his claimed right shoulder disability and residuals of a right eye injury.  In this case, VA examinations are warranted under VA's duty to assist the Veteran in the development of his claims.  The examiners should take into consideration the Veteran's lay testimony as to his in-service and post-service symptoms, and should also address any pertinent private medical records that are obtained.     

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a copy of the January 2011 formal finding of unavailability of his service treatment records in accordance with 38 C.F.R. §  3.159(e).   

2.  Request the Veteran's medical records from the Army Hospital in Darmstadt, Germany from 1983 as well as his medical records from the Army Hospital in Landstuhl, Germany for the period covering 1983 to 1984.

If the records do not exist or further attempts to obtain them would be futile, issue a formal finding of such and notify the Veteran and his representative in accordance with 38 C.F.R. §  3.159(e). 

3.  Request the Veteran's Army National Guard treatment records from the Adjutant General's Office for the State of New Jersey for the period covering January 1990 to April 2002.

If the records do not exist or further attempts to obtain them would be futile, issue a formal finding of such and notify the Veteran and his representative in accordance with 38 C.F.R. §  3.159(e). 

4.  Provide the Veteran an opportunity to submit any private treatment records relating to his right shoulder, right eye, and hearing loss, including, but not limited to, records from his optometrist, Dr. P.K., from his physician, Dr. C., and potentially from a private audiologist.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

5.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right shoulder symptoms, hearing loss, and right eye symptoms, including headaches.  He should be provided an appropriate amount of time to submit this evidence.

6.  After the above development has been completed, schedule the Veteran for a VA shoulder examination by an appropriate medical professional to address the Veteran's claimed right shoulder disability.  

The examiner should review the Veteran's claims file in conjunction with the examination, and all findings should be reported in detail. 

First, the examiner should determine whether a current right shoulder disability is present.  If so, the examiner should also provide an opinion as to whether it is at least as likely as not that any currently-diagnosed right shoulder disability had its onset in service or is otherwise related to service.

In forming this opinion, the examiner should address the Veteran's October 2014 Board hearing testimony in which he described a right shoulder injury incurred while playing softball in Germany on active duty, for which he had been sent to the Army Hospital in Landstuhl for evaluation.   

The examiner should provide an explanation for any opinion expressed, and should address any in-service and post-service right shoulder symptoms reported by the Veteran.
 
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

7.  Schedule the Veteran for a VA eye examination by an appropriate professional to address the Veteran's claimed residuals of a right eye injury, including headaches.  

The examiner should review the Veteran's claims file in conjunction with the examination.  All appropriate testing should be conducted, and all findings reported in detail. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not that any currently-diagnosed residuals of a right eye injury, including headaches, are related to service.

In forming this opinion, the examiner should address the Veteran's October 2014 Board hearing testimony in which he described a right eye injury incurred while playing soccer in Germany on active duty, for which he had been sent to the Army Hospital in Darmstadt for evaluation.   

The examiner should provide an explanation for any opinion expressed, and should address any in-service and post-service right eye symptoms, including any related headaches, reported by the Veteran.
 
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

8.  Schedule the Veteran for a VA audiologic examination by an appropriate professional to determine if a current hearing loss disability, as defined by VA regulation, is present.  All appropriate testing should be conducted and all findings reported in detail. 

If the examiner determines that a hearing loss disability is present, he or she should provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss is related to service.  

An explanation should accompany any opinion expressed.   

9.  Then, readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




